Title: From Alexander Hamilton to John Langdon, 6 September 179[4]
From: Hamilton, Alexander
To: Langdon, John



Philadelphia September 6th. 179[4]
Dear Sir.

Permit me to recommend to your civilities General Walterstoff, Governor of the Island of St. Croix; a Gentleman of real merit, possessing all the requisites to render an acquaintance with him valuable. He is accompanied by my particular friend Doctor Stevens. They are upon an excursion through the Northern States.
With esteem and regard I have the honor to be D. Sir
Your Obed. Servt

A Hamilton
John Langdon Esq.Portsmouth.

